TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00258-CV


                                          R. P., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




            FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
           NO. 18,072, THE HONORABLE JOE CARROLL, JUDGE PRESIDING

                                             ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on April 15, 2013.

By request to this Court dated May 2, 2013, Shana Wise requested an extension of 10 days.

               Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure

adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from

granting extensions of over 10 days for the filing of reporters’ records in accelerated appeals,

including those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further,

any extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Shana Wise is hereby ordered to file

the reporter’s record in this case on or before May 13, 2013. If the record is not filed by that date,

Wise may be required to show cause why she should not be held in contempt of court.
              It is ordered on May 3, 2013.




Before Justices Puryear, Pemberton and Rose